The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/03/2021 has been entered.

DETAILED ACTION
Claims 1, 4-6 and 16-27 are pending in the Claim Set filed 8/03/2021.
Claims 25-27 are newly added.
Claim 1 has been amended.
Claims 2, 3, 7-15 are canceled.
Herein, claims 1, 4-6 and 16-27 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/12/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections

The rejection of claims 1, 4-6 and 16-24 under 35 U.S.C. 103(a) as being unpatentable over Nyunt (US 20090238810, cited in IDS filed 12/11/2019) [Nyunt] in view of Nanduri et al (US 


NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites: The method of claim 1, wherein the composition comprises between about 0.01% to about 10% of the agent.
It is not clear whether the values: about 0.01% to about 10%, as recited in claim 16 are w/w (weight per weight); or, w/v (weight per volume); or something else.

Claim 17 recites: The method of claim 16, wherein the composition comprises about 2.5% of the agent.
It is not clear whether the value: about 2.5%, as recited in claim 17 is w/w (weight per weight); or, w/v (weight per volume); or something else.

The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’ 

NEW GROUNDS of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-6 and 16-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-17 and 20-30 of copending Application No. 17536986 (herein ‘986). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘986 claims are directed to common subject matter. 
	Instant Claims are directed to a method for increasing lipid secretion from a meibomian gland, comprising topically  further comprising the step of administering to the patient a keratolytic agent, wherein the keratolytic agent is selected from the group consisting of benzoyl peroxide, coal tar, dithranol, salicylic acid, selenium disulfide, alpha-hydroxy acid, urea, boric acid, retinoic acid, lactic acid, sodium thioglycolate or allantoin, wherein the patient is suffering from meibomian gland dysfunction, wherein the meibomian gland dysfunction is characterized by an obstruction of the meibomian gland, wherein the effective amount of the at least one agent increases meibum lipid secretion from 
	‘986 claims are directed to a method for increasing lipid secretion from a meibomian gland, comprising topically administering to the eyelid margin of the patient in need thereof an ophthalmic composition comprising an ophthalmically-acceptable carrier and an effective amount of at least one agent which increases lipogenesis in the meibomian gland or increases lipid secretion from the meibomian gland, wherein the agent comprises a sulfhydryl group (recited in claim 1 of ‘986), a -SeH group, or a disulfide, wherein the agent comprise a sulfhydryl group, wherein the agent is selected from the group consisting of compounds as recited in claim 3 of ‘986 including Bucillamine, i.e., a compound having a sulfhydryl group, wherein the ophthalmically-acceptable carrier comprises at least one ophthalmically-acceptable excipient and further comprising the step of administering to the patient a keratolytic agent, wherein the keratolytic agent is selected from the group consisting of benzoyl peroxide, coal tar, dithranol, salicylic acid, selenium disulfide, alpha-hydroxy acid, urea, boric acid, retinoic acid, lactic acid, sodium thioglycolate or allantoin, wherein the meibomian gland dysfunction is characterized by an obstruction of the meibomian gland, 

Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method for increasing lipid secretion from a meibomian gland of Instant Claims in view of the ‘986 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding the Double Patenting Rejection as set forth above

The copending Application 17536986 (herein ‘986) claims have an effective filing date of 9/28/2016, as follows: 17536986, filed 11/29/2021 is a continuation of 16795497, filed 02/19/2020, 16795497 is a continuation of 15279301, filed 09/28/2016; whereas, Instant Application 16498299, filed 09/26/2019 is a national stage entry of PCT/IB2018/000415, International Filing Date: 03/28/2018.
Applicant is directed to MPEP 804 B.1 (b)(iii):
(iii) Application has later effective U.S. filing date

If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date that is later than the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until Applicant overcomes the rejection. Provisional nonstatutory double patenting rejections are subject to the requirements of 37 CFR 1.111(b). In accordance with 37 CFR 1.111(b), Applicant’s reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. Alternatively, a reply that includes the filing of a compliant terminal disclaimer in the later-filed application under 37 CFR 1.321  will overcome a nonstatutory double patenting rejection and is a sufficient reply pursuant to 37 CFR 1.111(b). After the filing of a compliant terminal disclaimer in a pending application, the nonstatutory double patenting rejection will be withdrawn in that application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626